The opinion of the Court was delivered by
Seaweed, Judge:
We think this a plain case. A discharge means, where proceedings are at end and cannot be revived. A party-bound over to Court has'only to attend j and according to our mode of practice, when the term expires, stands discharged, unless rebound, or his default recorded. As to the parol testimony, offered to prove a discharge by the Solicitor and the motion to enter a discharge nunc pro tunc, it is of no importance to consider either of them. The rule for a new trial must be discharged.